Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 01/28/2022. Claims 1-5 and 8-22 are currently pending. Claims 6-7 are canceled and claims 14-22 are added new per applicant’s request.
Priority
Current application, US Application No. 16/622,097, filed 12/12/2019 is a national stage entry of PCT/KR2018/005943, International Filing Date: 05/25/2018, claims foreign priority to 10-2017-0074579, filed 06/14/2017
Examiner acknowledges that the certified copy of foreign priority document has been received. However, the certified copy of English translation document has not been received. Normally, there is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future..

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding request to check all to the copies of the certified copies of priority documents in Form PTO-326, the request is conditionally granted due a suspected quality of current specification. (See new office action below in objection to the specification)
Regarding remarks to the objections to the specification, the amendment is accepted and the previous objections are withdrawn. However, new objections are issued due to a discovery on the specification being self -contradictory. (See the new office action below).
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments to the rejections under 35 USC 101, applicant's arguments have been fully considered but they are moot due to amendment. See the new office action below. Regardless, Examiner would like to respond to the arguments.
Applicant argues (pg. 13 line 10 – pg. 14 line 11) the amended claimed invention is not directed to an abstract idea and it provides significantly more than an abstract idea by allegedly asserting the claimed invention does not belong to the mathematical concept and the mental judgement.
Examiner respectfully submits that the bold highlighted limitations belong to abstract ideas due to belonging to mathematical concept or mental processing. (See the evidences of abstract ideas in the new office action below). Examine is unable to find additional elements which provides significantly more than an abstract idea (see the new office action below)
Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Specification
	The disclosure is objected to because of the following informalities: As per par. 67, the phrase “Lavg is an average measurement period of the process equipment
for the past two weeks, and may be calculated according to the following Equation 5” is inconsistent with equation 5, Lavg = Lmeas/Lcnt in [68-69] because Lcnt is the number of lots which have been processed for the past two weeks [48] and Lmeas is the number of lots which have been measured for the past two weeks [50]. According to equation 5, Lavg is the ratio of the measured lot numbers over the total processed lot numbers for the past two weeks and it is not a time period. The descriptions on Lavg in the specification are not consistent and they are confusing.
Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claims 1 and 13 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claims 1 and 13 include limitation that use generic placeholders, “unit” and “processors” that are coupled with functional language, “perform/calculating” or “obtain” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “a communication unit” is interpreted as a data obtaining means (the communication unit 210 and the input unit 240 may function as a data obtaining means [90, Fig. 4]), that is an I/O interface component of  general computer.
	The physical structure of “a processor” is interpreted as a component of general computer [86, 91-92, Fig. 4]

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	Claims 1-5 and 8-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claims 1 and 13, the limitation “calculating (or calculate) a risk score excursion on a basis of an average measurement period and a number of semiconductor products processed by the specific equipment after a specific semiconductor product is processed by the specific equipment and measured by the measurement control system, wherein the semiconductor products are not measured by the measurement control system” appear self-contradictory because the phrase “a specific semiconductor product is … measured by the measurement control system” contradicts with the subsequent phrase “wherein the semiconductor products are not measured by the measurement control system” since “the semiconductor products” in the subsequent phrase is described as pointing to the same phrase “a specific semiconductor product” at a nearest prior location. For the sake of examination, the subsequent phrase “wherein the semiconductor products are not measured by the measurement control system” ignored. 
	Furthermore, the limitation “an average measurement period” in “calculating a risk score excursion on a basis of an average measurement period and a number of semiconductor products” appears lacking credible description support from the specification (as pointed out as being inconsistent in defining Lavg. See objections to the specification above). For the sake of examination, the limitation is interpreted as “an average number of products measured during a reference measurement period”.

As per claim 8, the limitation “the average measurement period” in “calculating score excursion by an arithmetic operation using the number of semiconductor products and the average measurement period” appears lacking credible description support from the specification (as pointed out as being inconsistent in defining Lavg. See objections to the specification above). For the sake of examination, the limitation is interpreted as “an average number of products measured during a reference measurement period”.

As per claims 2-5, 8-12 and 14-22, claims are also rejected under 35 USC 112(b) because base claims 1 and 13 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A measurement control method of a measurement control system including a communication unit and a processor configured to perform the measurement control method based on a dynamic measurement control algorithm, (1.A) the method comprising:
obtaining process and equipment data via the communication unit; (1.B)
based on the obtained process and equipment data, calculating an equipment reliability index of a specific equipment for a specific process in semiconductor manufacturing; (1.C)
calculating a risk score excursion on a basis of an average measurement period and a number of semiconductor products processed by the specific equipment after a specific semiconductor product is processed by the specific equipment and measured by the measurement control system, wherein the semiconductor products are not measured by the measurement control system; (1.D)
calculating a risk score of the specific equipment for the specific process, on a basis of the equipment reliability index and the risk score excursion; (1.E)
and determining whether to measure a semiconductor product which is processed in the specific equipment for the specific process, on a basis of the risk score. (1.F)

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.C) - (1.E) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps are based on mathematical calculations the equations as disclosed in the specification and dependent claims (see claims 3, 4 and 10 and spec. [09-17, 24, 31, Fig. 2] ) while the limitation/step labeled as (1.F) are treated as belonging to a mental process grouping as limitation involves human judgement, observation and evaluation.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A measurement control method of a measurement control system including a communication unit and a processor configured to perform the measurement control method based on a dynamic measurement control algorithm” and “obtaining process and equipment data via the communication unit”, “a specific equipment”, and  “a semiconductor product”;
In Claim 13: “A measurement control system”, “a communication unit”, “a processor”;
As per claim 1, the additional element in the preamble “A measurement control method of a measurement control system including a communication unit and a processor configured to perform the measurement control method based on a dynamic measurement control algorithm” is not qualified for a meaningful limitation and it merely to link the use of the judicial exception to a general technological method, environment or field of use. The limitations/elements “a measurement control system including a communication unit and a processor configured to perform the measurement control method based on a dynamic measurement control algorithm” represent mere general computer components and they are not particular in the art.
The limitations/elements “a specific equipment” and “a specific semiconductor product” represent standard objects in the art and they are not particular.
As per claim 13, the additional element in the preamble “A measurement control system” is not qualified for a meaningful limitation and it merely to link the use of the judicial exception to a general technological system, environment or field of use.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Shigeru, Ebara and others below.)
	Claims 1-5 and 8-22, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

	Claims 1, 10-11, 13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru (JPH11345752A), hereinafter ‘Shigeru’ in view of Ebara (JP 2010118562 A) and Atkinson (CA 2510294 C) as best understood by the examiner.
As per claim 1, Shigeru discloses the claim as follows.
	A measurement control method of a measurement control system including a communication unit and a processor configured to perform the measurement control method based on a dynamic measurement control algorithm, (inspection method, production system [overview], semiconductor inspection … method, counter measure instruction [0010]; 1a is a device parameter measuring device, 1c ... a controller, 3a inspection result output device, 3b … a controller [0039, Fig. 2])
	the method comprising: obtaining process and equipment data via the communication unit; based on the obtained process and equipment data, (1a is a device parameter measuring device, 1c ... a controller, 3a inspection result output device, 3b … a controller [0039, Fig. 2], a time change of a parameter measured by an apparatus parameter measuring device 1 a during processing of a wafer in a semiconductor manufacturing apparatus 1, i.e. a device parameter Xn (t), is all sent to a data processing device 2 [0040], collecting and accumulating an apparatus parameter of the semiconductor manufacturing apparatus during processing of a wafer and a lot by communication with the semiconductor inspection apparatus, device parameters … checked against the correlation … probability … that the wafer or lot being processed [0010])
	calculating an equipment reliability index of specific equipment for a specific process in semiconductor manufacturing; (a good product … distribution function F0, f0 [0020-0026, eq. 1 & 2], equivalent to an equipment reliability index, inspects a wafer or lot processed in a semiconductor manufacturing apparatus [0012], semiconductor manufacturing apparatus, device [0013], semiconductor inspection devices [0014, Fig. 1])

Shigeru further recites the trend of good acquisition distribution function [0032-0033], but is silent regarding calculating a risk score excursion on a basis of an average measurement period and a number of semiconductor products processed by the specific equipment after a specific semiconductor product is processed by the specific equipment and measured by the measurement control system, wherein the semiconductor products are not measured by the measurement control system.

Ebara discloses calculating semiconductor manufacturing risk from the set occurrence with respect to a specific apparatus and devices over time  (calculating risk index in semiconductor device, calculating aging risk … in the semiconductor manufacturing apparatus from the calculated risk index and the set occurrence aging parameter [claim 1], lapse of time in evaluation of FMEA [pg. 2 line 3], over time, aging risk evaluation [pg. 3 line 5 -11], manufacturing apparatus, a set occurrence time-dependent parameter [pg. 3 line 17-23]), but Ebara is silent regarding measuring the less number of samples than the total semiconductor products processed.

Atkinson discloses use of sample mean to calculate the statistical tolerance of assembly tool (sample mean, sample variance, [statistical tolerancing – pg. 2 line 26 – pg. 3 line 15], implying not all processed products are measured, i.e. sample measurement, See also equation with exponential term for the probability density function; the tool … indexed tool, tool tolerance [pg. 24 line 26-35]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Shigeru in view of Ebara and Atkinson to calculate a risk score excursion on a basis of an average measurement number of products and a number of semiconductor products processed by the specific equipment after a specific semiconductor product is processed by the specific equipment and measured by the measurement control system, wherein the semiconductor products are not measured by the measurement control system for an accurate and reliable manufacturing control.

Shigeru in view of Ebara and Atkinson further discloses
	calculating a risk score of the specific equipment for the specific process, on a basis of the equipment reliability index (the probability of abnormality occurrence, equivalent to a risk score, of the wafer is determined based on the non-defective article acquisition probability f0 [0045, step 103 in Fig. 2]) and the risk score excursion (Ebara- risk … in the semiconductor manufacturing apparatus from … the set occurrence aging parameter [claim 1], occurrence time-dependent parameter [pg. 3 line 17-23]).
	and determining whether to measure a semiconductor product which is processed in the specific equipment for the specific process, on a basis of the risk score. (when the abnormality occurrence probability is low, the inspection of the wafer in the semiconductor inspection device 3 is set as a "normal inspection" [0045, step 104 in Fig. 2], when the abnormality occurrence probability is high, alarm, display, countermeasure instruction [0045, step 105, 106, 107 in Fig. 2]).
As per claim 13, Shigeru discloses the claims as follows.
	A measurement control system comprising: (A system comprising a semiconductor manufacturing apparatus and a data processing apparatus, semiconductor inspection apparatus [0010])
	a communication unit configured to obtain process and equipment data regarding a specific equipment for a specific process in semiconductor manufacturing; and a processor configured to perform a measurement control method of the measurement control system based on a dynamic measurement control algorithm, wherein the processor is further configured to: (1a is a device parameter measuring device, 1c ... a controller, 3a inspection result output device, 3b … a controller [0039, Fig. 2], inspection method, production system [overview], semiconductor inspection … method, counter measure instruction [0010])
Shigeru in view of Ebara and Atkinson disclose the remaining limitations as shown in claim 1 above.	

As per claims 10 and 20, Shigeru, Ebara and Atkinson disclose the claims 1 and 13 set forth above.
Although the combined prior art discloses Risk score, Equipment reliability index and Excursion, but is silent regarding calculating the risk score by using the following equation: Risk score = 1 – Equipment reliability index x Excursion.

However, it is well known fact that the probability of passing good parts plus the probability of failing a bad parts is equal to 1.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Shigeru to calculate the risk score by using the above equation  for an accurate and reliable manufacturing control.

As per claims 11 and 21, Shigeru, Ebara and Atkinson disclose the claims 1 and 13 set forth above.
Shigeru further discloses determining to measure when the risk score reaches a reference value. (method of inspection in the wafer plane is appropriately changed … according to an increase in an abnormality occurrence probability or in accordance with a type of an expected abnormality, equivalent to a reference value, and a priority of an inspection is increased [0047]).


	Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru, Ebara and Atkinson in view of Maya (WO 2017203556 A1), hereinafter ‘Maya’   .    
As per claims 2 and 14, Shigeru, Ebara and Atkinson disclose the claims 1 and 13 set forth above.
Shigeru further discloses calculating a process stability for the specific process; (yield of process [0004], parameter abnormality, yield [0008, 0036, and 0065]) 
	calculating an equipment stability for the specific equipment; (a good product … distribution function F0, f0 [0020-0026, eq. 1 & 2], equivalent to an equipment stability when process stability is ideal)

However, Shigeru is silent regarding calculating the equipment reliability index by an arithmetic operation using the process stability and the equipment stability.

Maya discloses the above limitation (processing performance, the index indicating the reliability of the target system includes a failure rate of an apparatus included in the target system 120, equivalent to an equipment stability,  prediction accuracy of the predicted value of output, processing performance, equivalent to a process stability [pg. 3 line 14-22]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Maya to calculate the equipment reliability index by an arithmetic operation using the process stability and the equipment stability for an accurate and reliable manufacturing control.

As per clams 3 and 15, Shigeru, Ebara, Atkinson and Maya disclose the claims 2 and 14 set forth above.
Maya already discloses Equipment reliability index can be calculated based on process stability and equipment stability.

Although Maya is silent regarding the equation “Equipment reliability index = Process stability x Equipment stability”, it would be obvious to a person having ordinary skill in the art would be able to take a product between Process stability and Equipment stability to calculate the Equipment reliability index by adjusting their stability relationship between the equipment and the process since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954)
	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru, Ebara, Atkinson and Maya in view of Kane (V. E. Kane, “Process Capability Indices”, Journal of Quality Technology, Vol. 18, No. 1, January 1986).
As per claims 4 and 16, Shigeru, Ebara, Atkinson and Maya disclose the claims 2 and 14 set forth above.
The set forth combined prior art is silent regarding the calculating the process stability comprises calculating the process stability (Sop) by using the following equation:

    PNG
    media_image1.png
    67
    283
    media_image1.png
    Greyscale

Kane discloses the above limitation (Tolerance Interval Approach, GP index in ( 4) should be generalized to Ci = (USL-LSL) / 2Ks, where Ci = Cp if K= 3 [pg. 44 right col line 16 – 13 from the bottom], Process performance, Cpk index,  [pg. 44 right col line 4 from the bottom – pg. 46 right col line 33]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kane to calculate the process stability (Sop) by the above equation for an accurate and reliable manufacturing control.

	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru, Ebara, Atkinson and Maya in view of Hasegawa (WO 2012029500 A1).
As per claims 5 and 17, Shigeru, Ebara and Atkinson and Maya disclose the claims 2 and 14 set forth above.
The set forth combined prior art is silent regarding calculating the equipment stability on a basis of a frequency of occurrence of FDC (Fault Detection and Classification) Interlock during a specific period.

Hasegawa discloses performance of the system being determined based on the number of times for matching fault detection classification rule during a set period (performance information in the system in time series [pg. 9 line 24-23 from the bottom], a period used for fault detection is set [pg. 9 line 13-12 from the bottom], the classification rule based on the number of times each specific period in which the specific model is applied matches the classification rule [pg. 10 line 5-9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Hasegawa to calculating the equipment stability on the basis of a frequency of occurrence of FDC Interlock during a specific period for an accurate and reliable manufacturing control.

	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru, Ebara and Atkinson in view of Elliott (R. C. Elliott and et al, “Sampling plan optimization for detection of lithography and etch CD process excursions”, Microlithography 2000, 2000, Santa Clara, CA, United States), hereinafter ‘Elliott’.
As per claims 8 and 18, Shigeru, Ebara and Atkinson discloses the claim 1 set forth above.
Shigeru discloses calculating the excursion by time variable and inspection frequency (weight [0025], device parameter Xn(t) becomes a function of time t [0019], inspection frequency [0023]), but Shigeru is not explicit on calculating the excursion by an arithmetic operation using the number of semiconductor products processed and the number of measured during a specified period.

Atkinson discloses use of sample mean to calculate the statistical tolerance of assembly tool (sample mean, sample variance, [statistical tolerancing – pg. 2 line 26 – pg. 3 line 15], See equation with exponential term for the probability density function; the tool … indexed tool, tool tolerance [pg. 24 line 26-35]), but does not explicitly recites the number of using the number of semiconductor products processed and the number of measured during a specified period.

Elliott discloses using a number of semiconductor products processed during a specific period, and a number of measured semiconductor products (number of wafers per lot, lot sampling frequency, number of measurement [pg. 532 section ‘7. optimal sampling planning’ line 7 – pg. 533 line 13, Fig. 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Elliott to calculating the excursion by an arithmetic operation using the number of semiconductor products processed and the number of measured during a specified period  for an accurate and reliable manufacturing control.

As per claims 9 and 19, Shigeru, Ebara and Atkinson disclose the claim 8 set forth above.
Elliott further discloses the reference measurement period is an average measurement period which is calculated by using a number of semiconductor products processed during a specific period, and a number of measured semiconductor products (number of wafers per lot, lot sampling frequency, number of measurement [pg. 532 section ‘7. optimal sampling planning’ line 7 – pg. 533 line 13, Fig. 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Elliott to calculate an average measurement period by using a number of semiconductor products processed during a specific period, and a number of measured semiconductor products for an accurate and reliable manufacturing control.
	Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Sigtermans (US 20180267523 A1), hereinafter ‘Sig’.
 As per claims 12 and 22, Shigeru discloses the claims 1 and 13 set forth above.
Although Shigeru discloses calculating the equipment reliability index, the calculating the risk score and the determining whenever a semiconductor product is processed by the specific equipment, but is silent regarding “calculating and determining periodically and in real time”.

Sig discloses “calculating and determining system and process parameters periodically and in real time” (applying the quality weighting to the system and/or process parameter value [0316], the priority metrics and priority rankings are recalculated periodically [0334], The method according to clause 59, wherein the statuses are shown in real time [0351]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Shigeru in view of Elliott to calculate the equipment reliability periodically, and calculate and determine the risk score in real time whenever a semiconductor product is processed in the specific equipment for an accurate and reliable manufacturing control.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Bousetta (A. Bousetta and A.J. Cross, “Adaptive Sampling Methodology for In-Line Defect Inspection”, 2005 IEEE/SEMI Advanced Semiconductor Manufacturing Conference) discloses excursion of the risk score of the equipment and the dynamic sampling techniques.
	David (US20170109646A1) discloses process control techniques for semiconductor manufacturing.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865